Citation Nr: 1633389	
Decision Date: 08/23/16    Archive Date: 08/31/16

DOCKET NO.  10-38 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan


THE ISSUES

1. Entitlement to a rating in excess of 30 percent for pseudofolliculitis barbae.
 
2. Entitlement to a rating in excess of 10 percent for distal right tibia and fibular fracture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Leifert, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1975 to October 1976.

This appeal to the Board of Veterans' Appeals (Board) arose from January 2010 and June 2012 rating decisions in which the RO in Detroit, Michigan, continued a 30 percent disability rating for pseudofolliculitis barbae and a 10 percent disability rating for distal right tibia and fibular fracture, respectively.  In February 2010, the Veteran filed a notice of disagreement (NOD) for a higher rating for pseudofolliculitis barbae, and in August 2012 he filed an NOD for distal right tibia and fibular fracture.  A statement of the case (SOC) was issued in September 2010 for a higher rating for pseudofolliculitis barbae, and in October 2012 for a higher rating for distal right tibia and fibular fracture.  The Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in September 2010 for a higher rating for pseudofolliculitis barbae and in November 2012 for a higher rating for distal right tibia and fibular fracture.

In July 2015, the Board remanded the claims to the agency of original jurisdiction (AOJ) for further action, to include additional development of the evidence.

The claims are, again, being remanded to the AOJ.  VA will notify the Veteran when further action, on his part, is required.


REMAND

Unfortunately the Board finds that further AOJ action on the claims on appeal are warranted, even though such will, regrettably, further delay an appellate decision on these matters. 

A remand by the Board confers upon a veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

In July 215, the Board remanded for additional evidentiary development the Veteran's claims for a rating in excess of 30 percent for pseudofolliculitis barbae and a rating in excess of 10 for distal right tibia and fibular fracture.  The AOJ was asked to arrange for VA examinations to assess the current severity of the Veteran's disabilities and to obtain any outstanding medical records.  

In December 2015, the AOJ obtained and associated VA treatment records from Battle Creek VA Medical Center (VAMC) dated August 2015 through November 2015.  The Veteran was scheduled for VA examinations on November 18, 2015, but failed to appear.  On November 24, 2015, the Veteran contacted VA to reschedule his VA examinations, stating that he had missed the appointments because he had had two medical appointments scheduled for that same date and had misjudged the timing.  He assured that he would make the rescheduled examinations.

The Board notes that failure to report to a scheduled examination, without good cause, could result in denial of a claim for increased rating, as a matter of law.  See 38 C.F.R. § 3.655(b) (2015).  Here, however, the Veteran was not put on notice of the consequences of failing to report to his VA examinations, and he has provided what appears to be good cause for failing to do so.  As such, the Board finds that the Veteran should be rescheduled for his VA examinations to assess the current severity of his service-connected pseudofolliculitis barbae and distal right tibia and fibula fracture.

Accordingly, the AOJ should arrange for the Veteran to undergo VA skin and orthopedic examinations, each by an appropriate medical professional.  The Veteran is hereby notified that failure to report to any scheduled examination(s), without good cause, may well result in denial of his claim(s).  See 38 C.F.R. § 3.655(b) (2015).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member. If the Veteran fails to report to any scheduled examination(s), the AOJ should associate with the claims file any copy(ies) of correspondence referencing the date and time of the examination-preferably, any notice(s) of examination-sent to him by the pertinent medical facility.

Prior to arranging further examinations, to ensure that all due process requirements are met, and that the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.

As for VA records, the claims file includes VA treatment records from the Battle Creek VAMC dated through November 2015.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Accordingly, the AOJ should obtain from the Battle Creek VAMC all records of pertinent treatment since November 2015, following the current procedures prescribed in 38 C.F.R. § 3.159(c) (2015) with regard to requests for records from Federal facilities.

The AOJ should also give the Veteran another opportunity to provide information and/or evidence pertinent to the claims on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see also 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted prior to adjudicating the claims on appeal.  Adjudication of each claim should include consideration of whether "staged rating" of the disability, (assignment of different ratings for distinct periods of time, based on the facts found) pursuant to Hart v. Mansfield, 21 Vet. App. 505 (2007)), is appropriate.

Accordingly, these matters are hereby REMANDED for the following action:

1.  Obtain from the Battle Creek VAMC (and any associated facility(ies) all outstanding, pertinent records of evaluation and/or treatment of the Veteran, particularly records dated from November 2015 to the present.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the electronic claims file (in VBMS and Virtual VA).

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private (non-VA) records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claims within the one-year period).
 
3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo a VA skin examination, by an appropriate medical professional, for evaluation of his service-connected pseudofolliculitis barbae. 

The contents of the entire, electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the designated physician, and the addendum opinion/examination report must include discussion of the Veteran's documented medical history and assertions.  All appropriate test and studies should be accomplished, with all results made available to the examiner prior to the completion of his or her report.

The examiner should render findings responsive to the applicable criteria for rating skin disability as dermatitis or eczema, specifically identifying the percentage of the entire body, and the percentage of the exposed areas affected.  The physician should also clearly indicate whether the service connected skin disability requires the use of systemic (as opposed to topical) therapy such as corticosteroids or other immunosuppressive drugs, and, if so, the total duration of such use during the prior 12-month period.  If any aspect of the service-connected skin disability causes limitation of function, the examiner should describe such limitation, as appropriate.

Furthermore, based on review of all pertinent evidence and lay assertions, the examiner should also indicate whether, at any point since the September 2008 (one year prior to the September 2009) claim for increase, the Veteran's service-connected skin disability has increased in severity, and, if so, the approximate date(s) of any such change(s), and the extent of severity of the disability at each stage

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached.

5.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo a VA orthopedic examination, by an appropriate medical professional, for evaluation of his service-connected distal the right tibia and fibular fracture.  

The contents of the entire, electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the designated physician, and the addendum opinion/examination report must include discussion of the Veteran's documented medical history and assertions.  All appropriate test and studies should be accomplished, with all results made available to the examiner prior to the completion of his or her report.

The examiner should fully describe all impairment of the tibia and fibula.  This should include whether there is malunion with knee or ankle disability and whether such disability is best characterized as slight, moderate, or marked.  The examiner should also indicate whether there is nonunion with loose motion requiring a brace.  Any other abnormality of the knee or leg residual to the left tibia fracture should be noted.  

Furthermore, based on review of all pertinent evidence and lay assertions, the examiner should  indicate whether, at any point since the November 2010 (one year prior to the November 2011) claim for increase, the Veteran's service-connected skin disability has increased in severity, and, if so, the approximate date(s) of any such change(s), and the extent of severity of the disability at each stage

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached.

6.  If the Veteran fails, without good cause, to report to any scheduled examination(s), associate with the claims file any copy(ies) of correspondence referencing the date and time of the examination-preferably, any notice(s) of examination-sent to him by the pertinent medical facility.

7.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).

7.  After accomplishing all requested action, as well as any additional action deemed warranted , adjudicate the increased rating claims on appeal. 

If the Veteran fails, without good cause, to report any scheduled examination(s), in adjudicating the claim(s) for increase, apply the provisions of 38 C.F.R. § 3.655(b), as appropriate.  

Otherwise, adjudicate each claim in light of all pertinent evidence added to the record (to particularly include all that added to the claims file since the last adjudication) and legal authority (to include consideration of whether staged rating of the Veteran's disability, pursuant to Hart (cited above), is warranted).

8.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 



      (CONTINUED ON NEXT PAGE)


action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).


